I, too, congratulate you,
Sir, on your election as President of the General
Assembly at its sixtieth session.
Sixty years ago, the United Nations rose out of
the ashes of the Second World War. The creation of our
Organization was the fulfilment of people's hopes for a
better and safer future. Norway was honoured to
provide the United Nations with its first Secretary-
General, Trygve Lie.
Last week, we saw agreement on a summit
outcome document (resolution 60/1). The document
falls short of our expectations. Still, it provides
important direction on how to improve and strengthen
the role of the United Nations in building peace and
security and promoting human rights and development.
In some areas, Member States made considerable
progress; in others, better results should have been
achieved. In particular, I had hoped for ó and worked
for ó a substantial text on nuclear disarmament and
non-proliferation. The proliferation of weapons of
mass destruction represents a fundamental threat.
There is a growing risk of proliferation and of
catastrophic terrorism. At the same time, we see a
reluctance on the part of some to accept that all States
must advance disarmament and non-proliferation.
During the past week, I have repeatedly heard in
the General Assembly that we are willing to solve
common problems. Yet it has not been possible to
reach any consensus on how to address these truly
global threats. I can assure members that Norway will
take up the challenge set out by the Secretary-General
and will continue to seek consensus and concrete
results. We will do that together with Australia, Chile,
Indonesia, Romania, South Africa and the United
Kingdom and with all those countries that supported
our efforts.
Further progress is also urgently needed to
prevent the proliferation of small arms and light
weapons. Norway welcomes the outcome document's
call for implementation of the United Nations
Programme of Action on Small Arms and Light
Weapons. We would have liked, however, to see a
stronger commitment to controlling international
transfers of such weapons through legally binding
agreements.
The international community needs to cooperate
in order to meet global challenges. We are faced with
an array of new threats and challenges: I just spoke of
the risk of proliferation; terrorism is another. The
spread of new and infectious diseases is also a
frightening prospect. Multilateralism is the answer. We
must face all these threats together and reach
agreement on how to meet them. The global arena must
be continually reformed and adapted to make sure that
we have a United Nations that is in the best possible
shape. We cannot blame others if it does not function.
As the Secretary-General said in his statement to the
11

summit, "Whatever our differences, in our
interdependent world, we stand or fall together"
(A/60/PV.2, p. 5).
Our greatest responsibility is to ensure that the
strong protect the weak. Our greatest failure is when
we, the Members of the United Nations, are unable to
prevent atrocities against innocent civilians. For the
first time, Member States have endorsed the principle
of the ìresponsibility to protectî. That creates an
important new basis for collective action in cases of
genocide, crimes against humanity, ethnic cleansing
and war crimes. We now have the tools to prevent
another Srebrenica or another Rwanda.
A greater consensus on collective action and early
diplomatic response are needed to prevent violent
conflicts. Addressing the needs of countries under
stress is a demanding challenge for the United Nations;
so is assisting countries suffering from conflict and in
transition from war to peace. The peace process that
Norway is facilitating between the Government of Sri
Lanka and the Liberation Tigers of Tamil Eelam has
benefited from United Nations support. The
Organization's role in providing humanitarian and
development assistance to all areas of Sri Lanka has
been indispensable.
I therefore welcome the initiative to establish a
Peacebuilding Commission to marshal resources, give
advice and propose comprehensive strategies for
peacebuilding and post-conflict recovery. The situation
in the Sudan, the Democratic Republic of the Congo
and other conflict-afflicted areas clearly demonstrates
the need for a Peacebuilding Commission. As long as
the Security Council remains actively seized of a
matter, the Peacebuilding Commission should provide
advice to the Council. Norway will contribute $15
million to the Peacebuilding Fund. The role and the
needs of women should be duly reflected in the
establishment of a Peacebuilding Commission. The
Commission should contribute to the follow-up of the
binding commitments set out in Security Council
resolution 1325 (2000) on women and peace and
security.
While supporting the establishment of the
Peacebuilding Commission, Norway places great
emphasis on the need to maintain and strengthen the
activity of the Secretary-General to take initiatives
through his good offices.
As we convene here in New York, an estimated
10 million people are facing severe food shortages in
Southern Africa. According to the Secretary-General,
the chronic state of emergency in the region is caused
by a combination of HIV/AIDS, food insecurity and a
weakened capacity for governance. During recent
months, there has also been a severe drought in Niger
and in parts of the Sahel region.
The response capacity of the United Nations is in
need of reform. That means improving the speed,
equity and predictability of humanitarian response. An
upgraded and expanded Central Emergency Response
Fund is an important step in the right direction; so is
improved coordination at the field level, including the
Humanitarian Coordinator system. The General
Assembly must now take the decisions necessary for
the new Fund to become operational as early as
possible. Norway has pledged $15 million to the Fund,
and we stand ready to assist in putting in place the
necessary organizational framework.
The United Nations is making a significant
contribution to development. The universal
endorsement of the Millennium Development Goals
and the renewed commitment to achieving them by
2015 are key results of the summit; so are the
strengthened commitments concerning increased
official development assistance (ODA) and debt relief
made during the preparations leading up to the summit,
particularly by the European Union and the Group of
Eight. The world community must now make sure that
promises are followed by payments and that the focus
on Africa remains strong. Norway will do its part by
increasing its ODA contributions to Africa for 2006 by
$150 million.
International trade is a prerequisite for economic
growth and development. Norway is committed to the
further development of a rule-based and fair
multilateral trading system. The ongoing World Trade
Organization negotiations are approaching a crucial
crossroads in Hong Kong in December. We must
redouble our efforts to achieve the fullest possible
realization of the Doha work programme in order to
successfully complete the Doha development round in
2006. Particular attention must be paid to the needs and
interests of developing countries.
No cause can justify acts of terror. The United
Nations should have a central role in leading and
coordinating the international fight against terrorism. A
12

broad-based strategy is necessary to counter this threat,
as recommended by the Secretary-General. The fight
against terrorism must be based on the rule of law. The
role of the United Nations is essential, because it can
provide the legal instruments and frameworks we need.
I encourage all States to sign, ratify and implement the
13 United Nations conventions related to terrorism.
Norway strongly supports the efforts to conclude a
comprehensive United Nations convention on
international terrorism.
Terrorism must be fought by a broad range of
means, including military and legal means. Other
threats to peace and stability must also be addressed,
such as poverty and unemployment, lack of social and
political rights, absence of the rule of law and lack of
access to education. The United Nations has a vital role
to play in all those areas. It has more experience on
those issues than any other organization and possesses
the most suitable tools to address them.
Defending human rights is a principal universal
objective. When human rights defenders are silenced,
violations of human rights go unnoticed, unexposed
and unopposed. The issue of individuals and groups
subject to human rights violations should be put firmly
on the agenda of all countries. I call for members'
continued support for a draft resolution to that end.
It is vital that we assign human rights their
rightful place as a fundamental pillar of the United
Nations. Our goal in the coming months must be to
bridge the gap between expectations for credible
United Nations action in the field of human rights and
the capacities of the Organization. We must take the
following steps.
We must create a new standing human rights
body as soon as possible, preferably as a principal
organ of the United Nations. It must focus on both
implementation and capacity-building. It must also be
able to deal swiftly with human rights violations
worldwide in a credible and effective manner. The
strengths and best practices of the Commission on
Human Rights must be retained and its weaknesses left
behind.
And we must strengthen the Office of the United
Nations High Commissioner for Human Rights by
respecting, in the Fifth Committee, the decision of the
summit to double the regular budget resources of the
Office.
There is a need for stronger executive leadership
and thorough administrative reform of the
Organization. Corruption, mismanagement and sexual
exploitation and abuse are examples of conduct that
cannot be tolerated.
We have decided to make the Office of Internal
Oversight Services more independent. The Office's
capacity to carry out audits and investigations will be
significantly strengthened. It is necessary to further
strengthen the accountability of the Secretariat and
improve management performance, as well as reinforce
ethical conduct. Responsibility for many of the
weaknesses in the United Nations system, however,
lies with the Member States themselves.
We need a more relevant General Assembly as
the chief policymaking body of the Organization. That
will require strategic leadership on the part of Member
States. The Secretary-General, as the chief
administrative officer, must be granted sufficient
authority and flexibility to carry out his duties. In order
to strengthen the Organization's capacity to ensure that
mandates are fulfilled, we need to provide the
necessary resources. In order to maintain an efficient
organization, we need to review existing mandates and
revoke those that are no longer relevant.
The management reform process provides a
golden opportunity to increase the recruitment of
women at all levels of the United Nations. Good
governance in a modern organization requires
contributions from women on an equal footing with
men.
Some have called the results of the summit just
another step along the way. In my view, many
important steps were taken. Now it is up to the General
Assembly to follow up. I promise that Norway will do
its part. We will continue to work for reforms. The
United Nations system must become more effective in
securing global peace and security, combating poverty
and promoting human rights. In the end, it is we, the
Member States, who are responsible for making that a
reality.